Order entered December 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01180-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                           ORDER
       Before the Court are appellant’s December 9, 2014 motions seeking an extension of time

to January 13, 2015 to file her briefs relating to the order on the motion to modify and order on

the motion to enforce. Appellant mistakenly states that her briefs are due on December 14, 2014.

Appellant’s brief is due on January 2, 2015.      We GRANT appellant’s motions TO THE

EXTENT that appellant shall file a single brief addressing both orders she is complaining about

by JANUARY 13, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE